Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0103
               Lower Tribunal Nos. 18-17820 CC; 20-74 AP
                          ________________


                      Vehicle Solutions, Corp.,
                                  Appellant,

                                     vs.

                    Platinum Body Shop, Corp.,
                                  Appellee.



       An appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

      Wilson Law Firm South Florida, P.A., and Paul E. Wilson (Plantation),
for appellant.

      Law Office of Richard Lorenzo, P.A., and Richard Lorenzo, for
appellee.


Before FERNANDEZ, LINDSEY, and MILLER, JJ.

     PER CURIAM.
Affirmed.




            2